Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DEATAILED ACTION
Receipt is acknowledged of claims filed on 03/11/2021

Claims 1-20 are presented for examination.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claims 1, 10 and 11 are allowable in view of any of the references search below considered to be closest to the applicant subject matter and does not teach at least one of the following similar limitations of Claim 1 nor the combination thereof.

“
A communication apparatus comprising:

a communication unit configured to perform data communication using a
master base station, and a secondary base station;

a first stopping unit configured to stop communication with the secondary
base station when the communication unit is pe1forming the data communication
using the master base station and the secondary base station;

a confirming unit configured to confirm with a user whether or not the data
communication is to continue in a case where commw1ication with the secondary
base station is stopped by the first stopping unit: and

a second stopping unit configured to stop commw1ication with the master
base station in a case where the confirming unit confim1ed that the data
communication is not to continue.”


Therefore, claims 1-20 are considered novel and non-obvious and are therefore allowed.


The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:  Chen  (CN107634783A),  Takahashi (JP2016123053A) and  Panchal (US 2015/0341945 A1)


The difference between the prior arts and the filing  application is that the prior art can modify the carrier aggregation setting autonomously in the UE through different setting without user input. The application gives the user of the UE the options of (YES OR NO) of confirming and stopping the full communication after one of the carriers of the CA have been stop according to bad communication of link or battery conversation.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY LAFONTANT whose telephone number is (571)272-3037.  The examiner can normally be reached on 9:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY LAFONTANT/Examiner, Art Unit 2646